Citation Nr: 1450607	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected bilateral hearing loss disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957 and from June 1957 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the RO, which confirmed and continued the denial of service connection for tinnitus.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2006 RO rating decision denied the claim of service connection for tinnitus; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion

2.  The evidence received since the August 2006 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.




CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the August 2006 rating decision is new and material for the purpose of reopening the claim of service connection for tinnitus.  38 U.S.C.A.§ 5108 (West 2002); 38 C.F.R.§ 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.

II. New and Material Evidence 

The Veteran seeks service connection for tinnitus.  The claim for service connection for tinnitus was previously considered and denied by the RO in an August 2006 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records and a recent examination when he denied experiencing tinnitus.  In essence, at the time of the prior decision, there was no accepted evidence of tinnitus during service, tinnitus currently or of a nexus to service, other than the claim.

The evidence received since the August 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  At a December 2011 VA examination, the examiner determined that the Veteran had tinnitus based upon the Veteran's statement that, after his last VA examination in 2010, he began to hear a constant buzzing on his right side.  This new evidence addresses the reason for the previous denial; that is, the absence of a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened.

To the extent that there is now a claim as secondary to hearing loss, such is a new claim.  Harder v. Brown, 5 Vet. App. 183 (1993).


ORDER

The application to reopen the claim for service connection for tinnitus is granted.



REMAND

In the November 2014 Appellate Brief, the Veteran contends that his service-connected bilateral hearing loss disability caused or aggravated his claimed tinnitus.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran is service-connected for a bilateral hearing loss disability that is rated as 20 percent disabling and has a current diagnosis for tinnitus.  

The Veteran was afforded a VA examination in December 2011 in connection with his claim for an increased rating for his bilateral hearing loss disability.  The VA examiner diagnosed the Veteran with tinnitus and concluded that the etiology of the tinnitus could not be determined without resorting to speculation.  

The AOJ obtained an addendum opinion in March 2012 to determine the etiology of the Veteran's tinnitus.  The VA examiner reasoned that since the Veteran's onset of tinnitus was more than the "rule of thumb" one to two year cutoff after the Veteran's exposure to noise in service, that it was unlikely the current claimed tinnitus was related to military noise exposure.  The VA examiner did not provide an opinion regarding whether the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss disability.  Accordingly, remand is required for a VA addendum opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Lastly, the Veteran has not been provided with a proper notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran another notice letter pertaining to his service connection claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.

2. The AOJ should refer the case to the VA examiner who prepared the March 2012 opinion, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question a rationale.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss disability?

3. After completion of the above development, the Veteran's claim should be readjudicated. If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


